     Case: 4:19-cr-00084-HEA Doc. #: 2 Filed: 01/31/19 Page: 1 of 2 PageID #: 5


                             UNITED STATES DISTRJCT COURT                      SUPPRESSED
                             EASTERN DISTRlCT OF MISSOURI
                                   EASTERN DIVISION                                    lFllE[ld)
UNITED STATES OF AMERlCA,                            )                            JAN 31 2019
                                                     )
                                                                               EA U.S. DISTRICT COURT
               Plaintiff,                            )                           STERN DISTRICT OF MO
                                                     )                               ST. LOUIS
v.                                                   )
                                                     )
DAVELLA. HORTON,                                     )
                                                     )   '
                                                             4:19CR084 HEA/SPM
               Defendant.                        .   )

                                        INDICTMENT

                                         COUNT ONE

       The Grand Jury charges that:

       On or about December 14, 2018, in the County of St. Louis, within the Eastern District of

Missouri,

                                   DAVELLA. HORTON,

the Defendant herein, aided and abetted by persons known and unknown to the Grand Jury, with

intent to cause death and serious bodily harm, did take from the person and presence of another,

by force, violence, and intimidation, a motor vehicle, that is, a 2011 Chevrolet Malibu,

VIN#1G1ZE5El8BF167254, that had been transported in interstate commerce.

       In violation of Title 18, United States Code, Sections 2119 and 2, and punishable under

Title 18, United States Code, Section 2119(1).

                                        COUNT TWO

       The Grand Jury further charges that:
                                                                                                    /
      On or about December 14, 2018, in the CoUn.ty of St. Louis, within the Eastern District of

Missouri,
     Case: 4:19-cr-00084-HEA Doc. #: 2 Filed: 01/31/19 Page: 2 of 2 PageID #: 6




                                     DAVELLA. HORTON,

the Defendant herein, aided and abetted by persons known and unknown to              the Grand Jury,
knowingly possessed and brandished a firearm, in :furtherance of a crime of violence for which

they may be prosecuted in a court of the United States, that is, carjacking, in violation of Title 18,

United St~tes Code, Section 2119, as set forth in Count One.

       In violation of Title 18, United States Code, Sections 924(~)(1) and 2, and punishable under

Title 18, United States Code, Section 924(c)(l)(A)(ii).


                                                              A TRUE BILL


                                                              FOREPERSON
JEFFREY B. JENSEN
United States Attorney



PAUL J. D'AGROSA #36966MO
Assistant United States Attorney
